Exhibit 10.1


STOCK PURCHASE AGREEMENT


STOCK PURCHASE AGREEMENT, dated as of July 10, 2012 (this “Agreement”), by and
among Stevia Global Trading Joint Stock Company, a Vietnamese company (the
“Company”), Hong Phuong Tran, Anh Tuan Le, Dang Khoa Le, Manh Hung Dinh, and
Manh Tien Nguyen (collectively, the “Sellers”) and Guru Health Inc.,  (the
“Purchaser”).  Each of the Company, the Sellers and the Purchaser are referred
to herein as a “Party” and collectively, as the “Parties”.


BACKGROUND


Sellers intend to sell and Purchaser intends to purchase 180,500 shares of
common stock (the “Sellers Shares”) of Company.  The Sellers Shares represent
95% of the issued and outstanding capital stock of the Company.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Sellers and the Purchaser hereby agree as
follows:


1. Purchase and Sale.
 
The Sellers shall sell, transfer, convey and deliver unto the Purchaser the
Sellers Shares, and the Purchaser shall acquire and purchase from the Sellers
the Sellers Shares.


2. Purchase Price.  The purchase price (the “Purchase Price”) for the Sellers
Shares, in the aggregate, is $300,000, payable to each Seller as a proportion of
their holdings, as follows:


(a)  
$50,000 upon the execution of this Agreement;

(b)  
$50,000 on September 15, 2012;

(c)  
$50,000 on November 15, 2012;

(d)  
$50,000 on February 15, 2013;

(e)  
$50,000 on April 15, 2013; and

(f)  
$50,000 on June 15, 2013.



3. The Closing.
 
(a) General.  The closing of the transaction contemplated by this Agreement (the
“Closing”) shall take place by exchange of documents among the Parties by fax or
courier, as appropriate, following the satisfaction or waiver of all conditions
to the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
will take at the Closing itself) not later than June 15, 2013 or such other date
as the Purchaser and the Sellers may mutually determine (the “Closing Date”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Deliveries at the Closing. At the Closing: (i) the Sellers shall deliver to
the Purchaser the various certificates, instruments, and documents referred to
in Section 9(a) below; (ii) the Purchaser shall deliver to the Sellers the
various certificates, instruments, and documents referred to in Section 9(b)
below; (iii) the Purchaser shall deliver the full Purchase Price; and (iv) the
Sellers shall deliver to the Purchaser a certificates evidencing the Sellers
Shares (the “Certificates”), endorsed in blank or accompanied by duly executed
assignment documents and including a Medallion Guarantee or another signature
guarantee customary in Vietnam.
 
4. Representations and Warranties of the Sellers.
 
The Sellers represent and warrant to the Purchaser that the statements contained
in this Section 4, with respect to such Sellers, are correct and complete as of
the date of this Agreement and will be correct and complete as of the Closing
Date (as though made then and as though the Closing Date were substituted for
the date of this Agreement throughout this Section 4).
 
(a) The Sellers have the power and authority to execute, deliver and perform
their obligations under this Agreement and to sell, assign, transfer and deliver
to the Purchaser the Sellers Shares as contemplated hereby.  No permit, consent,
approval or authorization of, or declaration, filing or registration with any
governmental or regulatory authority or consent of any third party is required
in connection with the execution and delivery by Sellers of this Agreement and
the consummation of the transactions contemplated hereby.
 
(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Sellers will violate or result in a breach of any term
or provision of any agreement to which any Seller is bound or is a party, or be
in conflict with or constitute a default under, or cause the acceleration of the
maturity of any obligation of the Sellers under any existing agreement or
violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Sellers or any  properties or assets of the Sellers.
 
(c) This Agreement has been duly and validly executed by the Sellers, and
constitutes the valid and binding obligation of the Sellers, enforceable against
the Sellers in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or other laws affecting creditors' rights
generally or by limitations, on the availability of equitable remedies.
 
(d) The Sellers shall indemnify, defend and hold harmless Purchaser from and
against all liabilities incurred by Purchaser, directly or indirectly, including
without limitation, all reasonable attorney’s fees and court costs, arising out
of or in connection with the purchase of the Sellers’ respective Sellers Shares
set forth in this Agreement, except where fraud, intent to defraud or default of
payment evolves on the part of Purchaser.
 
(e) The Sellers own the Sellers Shares free and clear of all liens, charges,
security interests, encumbrances, claims of others, options, warrants, purchase
rights, contracts, commitments, equities or other claims or demands of any kind
(collectively, “Liens”), and upon delivery of the Sellers Shares to the
Purchaser, the Purchaser will acquire good, valid and marketable title thereto
free and clear of all Liens.  The Sellers are not a party to any option,
warrant, purchase right, or other contract or commitment that could require the
Sellers to sell, transfer, or otherwise dispose of any capital stock of the
Company (other than pursuant to this Agreement).  The Sellers are not a party to
any voting trust, proxy, or other agreement or understanding with respect to the
voting of any capital stock of the Company.
 
 
 
2

--------------------------------------------------------------------------------

 
 
5. Representations and Warranties Concerning the Company.  The Company and
each  Seller jointly and severally represent and warrant to the Purchaser that
the statements contained in this Section 5 are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this Section 5).
 
(a) Organization of Company.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of Vietnam.  The Company
is duly authorized to conduct business and is in good standing under the laws in
every jurisdiction in which the ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect.  “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
its Subsidiaries, if any, taken as a whole or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith.  The Company has full corporate power and authority and all licenses,
permits, and authorizations necessary to carry on its business. The Company has
no subsidiaries and does not control any entity, directly or indirectly, or have
any direct or indirect equity participation in any other entity.
 
(b) Capitalization; No Restrictive Agreements.
 
(i) The Company’s total issued and outstanding stock at the date of this
Agreement is 190,000 shares.  The Company shall not issue any other shares until
the earlier of:
 
· The termination of this Agreement; or
· The Closing.


(ii) The Company has not reserved any shares of its Common Stock for issuance
upon the exercise of options, warrants or any other securities that are
exercisable or exchangeable for, or convertible into, Common Stock.  All of the
issued and outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities
laws.  There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security.  There are no agreements relating to the voting, purchase or sale
of capital stock (i) between or among the Company and any of its stockholders,
(ii) between or among the Sellers and any third party, or (iii) between or among
any of the Company’s stockholders.  The Company is not a party to any agreement
granting any stockholder of the Company the right to cause the Company to
register shares of the capital stock of the Company held by such stockholder
under the Securities Act.
 
(c) Financial Statements.  At least one month before the Closing, the Sellers
shall provide the Purchaser with audited balance sheets and statements of
operations, changes in stockholders' deficit and cash flows for the years ended
December 31, 2011 and December 31, 2012 as well as unaudited, but auditor
reviewed balance sheets and statements of operations, changes in stockholders'
deficit and cash flows for the period ended March 31, 2013 (collectively, the
“Financial Statements”).  The Financial Statements will have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis, fairly present the financial condition, results of
operations and cash flows of the Company as of the respective dates thereof, for
the periods referred to therein and are consistent with the books and records of
the Company.  The preparation and audit of the Financial Statements will be paid
for by the Company.
 

 
3

--------------------------------------------------------------------------------

 

(d) Absence of Certain Changes.  Since March 31, 2013, there will not have not
been any event or condition of any character which has materially adversely
affected, or may be expected to materially adversely affect, the Company’s
business or prospects, including, but not limited to any material adverse change
in the condition, assets, Liabilities (existing or contingent) or business of
the Company from that shown in the Financial Statements.
 
(e) Legal Proceedings.  As of the date of this Agreement, there is no legal,
administrative, investigatory, regulatory or similar action, suit, claim or
proceeding which is pending or threatened against the Company which, if
determined adversely to the Company, could have, individually or in the
aggregate, a Material Adverse Effect.
 
(f) Legal Compliance.  The Company has complied in all material respects with
all applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all applicable
governmental authorities, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Company alleging any failure so to comply.  Neither the
Company, nor any officer, director, employee, consultant or agent of the Company
has made, directly or indirectly, any payment or promise to pay, or gift or
promise to give or authorized such a promise or gift, of any money or anything
of value, directly or indirectly, to any governmental official, customer or
supplier for the purpose of influencing any official act or decision of such
official, customer or supplier or inducing him, her or it to use his, her or its
influence to affect any act or decision of an applicable governmental authority
or customer, under circumstances which could subject the Company or any
officers, directors, employees or consultants of the Company to administrative
or criminal penalties or sanctions.
 
(g) Tax Matters.
 
(i) The Company has filed all state and federal tax returns that it was required
to file.  All such tax returns were correct and complete in all material
respects.  All taxes owed by the Company have been paid. The Company is not
currently the beneficiary of any extension of time within which to file any tax
return.  No claim has ever been made by an authority in a jurisdiction where the
Company does not file tax returns that it is or may be subject to taxation by
that jurisdiction.  There are no security interests or Liens on any of the
assets of the Company that arose in connection with any failure (or alleged
failure) to pay any tax.
 
(ii) The Company has withheld and paid all taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.
 
(iii) The Sellers do not expect any authority to assess any additional taxes for
any period for which tax returns have been filed.  There is no dispute or claim
concerning any Liability with respect to any taxes (a “Tax Liability”) of the
Company either (A) claimed or raised by any authority in writing or (B) as to
which the Company and the Sellers have knowledge based upon personal contact
with any agent of such authority.  No tax returns of the Company have ever been
audited or are currently the subject of an audit. The Sellers have delivered to
the Purchaser correct and complete copies of all federal and state income and
other material tax returns, examination reports, and statements of deficiencies
assessed against or agreed to by the Company since inception.
 

 
4

--------------------------------------------------------------------------------

 

(h) Disclosure.  No representation or warranty by the Sellers contained in this
Agreement, and no statement contained in any document, certificate or other
instrument delivered or to be delivered by or on behalf of the Sellers pursuant
to this Agreement, contains or will contain any untrue statement of a material
fact or omit or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading.
 
6. Representations and Warranties of the Purchaser.
 
The Purchaser represents and warrants to the Sellers as follows:


(a) The Purchaser has full power and authority to enter into this Agreement and
to carry out the transactions contemplated hereby.  This Agreement constitutes a
valid and binding obligation of the Purchaser enforceable in accordance with its
terms, except as (i) the enforceability hereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforceability of creditor's rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.
 
(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby, nor compliance by the Purchaser with any
of the provisions hereof will: violate, or conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in the
creation of any Lien upon any of the properties or assets of the Purchaser under
any of the terms, conditions or provisions of any material note, bond,
indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which he is a party or by which he or any of his
properties or assets may be bound or affected, except for such violations,
conflicts, breaches or defaults as do not have, in the aggregate, any material
adverse effect; or violate any material order, writ, injunction, decree,
statute, rule or regulation applicable to the Purchaser or any of its properties
or assets, except for such violations which do not have, in the aggregate, any
material adverse effect.
 
(c) The Purchaser is acquiring the Sellers Shares for its own account for
investment and not for the account of any other person and not with a view to or
for distribution, assignment or resale in connection with any distribution
within the meaning of the Securities Act.  The Purchaser agrees not to sell or
otherwise transfer the Sellers Shares unless they are registered under the
Securities Act and any applicable state securities laws, or an exemption or
exemptions from such registration are available.  The Purchaser has knowledge
and experience in financial and business matters such that it is capable of
evaluating the merits and risks of acquiring the Sellers Shares.
 
(d) No permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or the consent of any
third party is required in connection with the execution and delivery by the
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby.
 

 
5

--------------------------------------------------------------------------------

 

7. Brokers and Finders.
 
There are no finders and no parties shall be responsible for the payment of any
finders’ fees other than as specifically set forth herein.  Other than the
foregoing, neither the Sellers, nor any of its directors, officers or agents on
their behalf, have incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or financial
advisory services or other similar payment in connection with this Agreement.
 
8. Pre-Closing Covenants.
 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.
 
(a) General. Each of the Parties will use his or its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 9 below).
 
(b) Notices and Consents.  Each of the Parties will give any notices to, make
any filings with, and use its best efforts to obtain any authorizations,
consents, and approvals of governmental authorities necessary in order to
consummate the transactions contemplated hereby.
 
9. Post-Closing Covenants. 
 
The Parties agree that if at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party.
 
The Seller further agrees that it will not dilute the Sellers’ remaining 5%
ownership in the Company through issuances of new shares of changes in the
capital structure.


The Company and the Sellers jointly and severally agree to use all funds
provided under this Agreement for the development of the Company’s stevia
operations in Vietnam.


10. Conditions to Obligation to Close.
 
(a) Conditions to Obligation of the Purchaser.
 
The obligation of the Purchaser to consummate the transactions to be performed
by the Purchaser in connection with the Closing are subject to satisfaction of
the following conditions:
 
(i) the representations and warranties set forth in Sections 4 and 5 above shall
be true and correct in all material respects at and as of the Closing Date;
 
(ii) the Sellers shall have performed and complied with all of their covenants
hereunder in all material respects through the Closing;
 

 
6

--------------------------------------------------------------------------------

 

(iii) The Company shall have delivered the Financial Statements to the Sellers;
 
(iv) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect); and
 
(v) the Purchaser shall have received the resignation of the sole officer and
director of the Company and the designees specified by the Purchaser will have
been appointed as officers and directors of the Company.
 
           The Purchaser may waive any condition specified in this Section 10(a)
at or prior to the Closing in writing executed by the Purchaser.
 
(b) Conditions to Obligation of the Sellers.
 
The obligations of the Sellers to consummate the transactions to be performed by
her in connection with the Closing are subject to satisfaction of the following
conditions:
 
(i) the representations and warranties set forth in Section 6 above shall be
true and correct in all material respects at and as of the Closing Date;
 
(ii) the Purchaser shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
(iii) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect); and
 
(iv) all actions to be taken by the Purchaser in connection with consummation of
the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby will be
satisfactory in form and substance to the Sellers.
 
The Sellers may waive any condition specified in this Section 10(b) at or prior
to the Closing in writing executed by the Sellers.
 

 
7

--------------------------------------------------------------------------------

 

11. Miscellaneous.
 
(a) Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.
 
(b) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.
 
(c) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
 
(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Purchaser and the Sellers; provided, however, that the Purchaser
may (i) assign any or all of its rights and interests hereunder to one or more
of its Affiliates, and (ii) designate one or more of its affiliates to perform
its obligations hereunder, but no such assignment shall operate to release
Purchaser or a successor from any obligation hereunder unless and only to the
extent that Sellers agrees in writing.
 
(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
 
(f) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nevada.
 
(h) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Purchaser
and the Sellers or their respective representatives. No waiver by any Party of
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
(i) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 

 
8

--------------------------------------------------------------------------------

 

(j) Expenses. Each of the Parties will bear his or its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.
 
(k) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Nothing in the disclosure Schedules
attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless the disclosure Schedules
identifies the exception with particularity and describes the relevant facts in
detail. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item in the disclosure Schedules or
supplied in connection with the Purchaser’ due diligence review, shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself).
 
(l) Specific Performance. Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter (subject to the provisions set forth in Section 11(o) below), in addition
to any other remedy to which they may be entitled, at law or in equity.
 
(m) Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court sitting in Nevada, in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding may be heard and determined in any such
court. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of any other Party with respect
thereto. Any Party may make service on any other Party by sending or delivering
a copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 11(g) above. Nothing in this
Section 11(o), however, shall affect the right of any Party to bring any action
or proceeding arising out of or relating to this Agreement in any other court or
to serve legal process in any other manner permitted by law or at equity. Each
Party agrees that a final judgment in any action or proceeding so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.
 

 
9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Sellers and the Purchase have caused this Stock Purchase
Agreement to be executed and delivered by their respective officers thereunto
duly authorized, all as of the date first written above.


Signed, sealed and delivered by
   
Matthew Christopherson in the presence of:
     
)
PURCHASER:
__________________________________________
)
 
Signature
)
   
)
 
_________________________________________
)
/s/ Matthew Christopherson
Name and Address
)
Matthew Christopherson, President
 
)
 
_________________________________________
)
   
)
 
_________________________________________
)
 

 


Signed, sealed and delivered by
   
Hong Phuong Tran in the presence of:
     
)
HONG PHUONG TRAN
__________________________________________
)
 
Signature
)
   
)
 
_________________________________________
)
/s/ Hong Phuong Tran
Name and Address
)
   
)
 
_________________________________________
)
   
)
 
_________________________________________
)
 

 


Signed, sealed and delivered by
   
Anh Tuan Le in the presence of:
     
)
ANH TUAN LE
__________________________________________
)
 
Signature
)
   
)
 
_________________________________________
)
/s/ Anh Tuan Le
Name and Address
)
   
)
 
_________________________________________
)
   
)
 
_________________________________________
)
 

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
Signed, sealed and delivered by
   
Dang Khoa Le in the presence of:
     
)
DANG KHOA LE
__________________________________________
)
 
Signature
)
   
)
 
_________________________________________
)
/s/ Dang Khoa Le
Name and Address
)
   
)
 
_________________________________________
)
   
)
 
_________________________________________
)
       







Signed, sealed and delivered by
   
Manh Hung Dinh in the presence of:
     
)
MANH HUNG DINH
__________________________________________
)
 
Signature
)
   
)
 
_________________________________________
)
/s/ Manh Hung Dinh
Name and Address
)
   
)
 
_________________________________________
)
   
)
 
_________________________________________
)
 





Signed, sealed and delivered by
   
Manh Tien Nguyen in the presence of:
     
)
MANH TIEN NGUYEN
__________________________________________
)
 
Signature
)
   
)
 
_________________________________________
)
/s/ Man Tien Nguyen
Name and Address
)
   
)
 
_________________________________________
)
   
)
 
_________________________________________
)
 

 
 
 
11

--------------------------------------------------------------------------------

 



Signed, sealed and delivered by
   
_________________________________ in the presence of:
     
)
COMPANY:
__________________________________________
)
 
Signature
)
   
)
 
_________________________________________
)
/s/Dang Khoa Le
Name and Address
)
   
)
 
_________________________________________
)
   
)
 
_________________________________________
)
       






 
12

--------------------------------------------------------------------------------

 
